Citation Nr: 1214027	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for tooth loss, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from January 1966 to July 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the RO which denied, in part, service connection for diabetes mellitus and tooth loss secondary to diabetes mellitus.  In September 2009, the Board, in part, granted service connection for diabetes mellitus and remanded the current issue on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks service connection for tooth loss.  He contends that his tooth loss is due to his service-connected diabetes mellitus or, in the alternative, to the insulin he takes for this disability.  Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Claims of secondary service connection also include instances in which there is an additional increment of disability of a nonservice-connected disability due to aggravation by an established service-connected disability.  

In September 2009, the Board granted service connection for diabetes mellitus and remanded the issue on appeal for a medical opinion as to whether the Veteran's tooth loss was related to his diabetes.  In an April 2010 VA examination report, a VA examiner provided a negative nexus opinion.  However, the examiner noted that the claims file was not reviewed and only provided an opinion as to whether the Veteran's tooth loss was directly related to service.  There was no discussion of secondary service connection or aggravation.

Although the claims file was subsequently reviewed by the examiner in January 2011, his addendum opinion still did not adequately address the underlying theories of the Veteran's claim.  Further, it is evident from January 2011 addendum report, that his review of the claims file was focused primarily on the service dental records, and whether there was any injury or disease in service which might account for the Veteran's current tooth loss.  Indeed, although the claims file included some private dental records for treatment in 2008 and 2009, the VA examiner stated that there was no information available concerning any post-service dental treatment and therefore, it was impossible to determine the course or extent of any dental disease that resulted in the Veteran's current loss of teeth.  The examiner opined that given the lack of any indication of injury or significant dental problems in service or until many years thereafter, the Veteran's current tooth loss was not likely related to service or to a service-connected disability.  

Inasmuch as the examiner did not review the private dental records or adequately address the specific, underlying questions central to the Veteran's claim, i.e., whether his tooth loss is caused and/or aggravated by his service-connected diabetes mellitus and/or insulin use related to the diabetes, the Board finds that the VA opinion is of little probative value and that further development is necessary.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board notes that the only dental treatment reports of record were for recent care at Loma Linda University School of Dentistry in 2008 and 2009.  However, those records showed that the Veteran reported a history of dental treatment six years earlier.  Although the Veteran did not indicate where that treatment was received, those records are potentially relevant to his claim and should be obtained.  Therefore, on remand, the Veteran should be asked to provide VA with authorization to obtain treatment records from all providers who have treated him for any dental issues since his discharge from service.  

Accordingly, the case is REMANDED for the following action:  

1.  Appropriate steps should be undertaken to obtain the names and addresses of all health care providers who treated the Veteran for any dental issues since his discharge from service.  After the Veteran has signed the appropriate releases, all outstanding, pertinent records should be obtained and associated with the claims folder.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his claimed tooth loss.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After any additional records are added to the claims file, it should be forwarded to the VA dentist who examined the Veteran in May 2010 and January 2011, for review of the record and an opinion as to whether the Veteran's tooth loss is proximately due to, the result of, or aggravated by the service-connected diabetes mellitus, to include his insulin use for the diabetes.  If this examiner is not available, the claims file should be sent to another appropriate examiner.  The claims folder must be made available to and reviewed by the examiner, and the report should indicate whether such review occurred.  

A fully articulated medical rationale for the opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  This should include consideration of whether the Veteran's tooth loss is proximately due to or the result of, or aggravated by the service-connected diabetes mellitus, including his insulin use.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

